Title: William Wood to Thomas Jefferson, 22 February 1820
From: Wood, William
To: Jefferson, Thomas


					
						
							Sir,
							
								Febry 22nd 1820
							
						
						Herewith I send you the receipts for the flour of yours lately carryed by my Boatmen, with a request that, you will forward me a draft by the Bearer for the amount of the freight thereof, which Mr Bacon informed me was the mode of payment prefered by you I am very
						respectfully
						
							
								W Wood
							
						
					
					
						NB the price of freight is 4/ per barrel
					
				